Citation Nr: 0806807	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-02 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for arteriosclerosis.

2. Whether new and material evidence has been received to 
reopen a claim for service connection for pulmonary 
tuberculosis.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran had active service as a member of the Recognized 
Guerilla Forces of the Philippines against the forces of 
Imperial Japan during the Second World War from September 
1942 to October 1942 and from November 1944 to December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which, in pertinent part, denied service 
connection for arteriosclerosis (claimed as heart condition) 
and pulmonary tuberculosis.  The veteran timely filed a 
Notice of Disagreement (NOD) in September 2005.  The RO 
provided a Statement of the Case (SOC) and the veteran timely 
filed a substantive appeal in December 2005.  In July 2006, 
the RO provided a Supplemental Statement of the Case (SSOC).

The veteran requested a hearing on this matter, but canceled 
his request in March 2007.

In the April 2005 rating decision, the RO also denied the 
veteran's application to reopen a claim for service 
connection for peptic ulcer disease.  The veteran filed a 
timely NOD in September 2005, but after a statement of the 
case was issued, he limited his substantive appeal to the 
issues of service connection for arteriosclerosis and 
pulmonary tuberculosis.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2007); Roy 
v. Brown, 5 Vet. App. 554 (1993).  Hence, this latter issue 
is not in appellate status.  If it is determined upon this 
remand that the veteran was a prisoner-of-war (POW) for more 
than 30 days during service (POW), however, lifetime 
presumption for service connection for certain chronic 
diseases would be applicable, to include peptic ulcer 
disease, provided that the disease manifests itself to a 
compensable degree at any time after discharge.  38 C.F.R. § 
3.309(d) (2007).  The U.S. Court of Appeals for Veterans' 
Claims held in Suttman v. Brown, 5 Vet. App. 127 (1993), that 
the new and material evidence requirement does not apply to 
claims of service connection for the POW presumptive diseases 
listed in 38 U.S.C.A. § 1112(b) and 38 C.F.R. § 3.309(c).  
Under these circumstances, and since the question of the 
veteran's claimed POW status is still pending, this matter is 
referred to the RO for any action deemed necessary.

The RO in Manila, the Republic of the Philippines has 
jurisdiction over the veteran's VA claims folder.  The 
veteran resides in Honolulu, Hawaii.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record indicates that the 
veteran's claims for service connection require additional 
development.  See 38 C.F.R. § 19.9 (authorizing the Board to 
remand a case "[i]f further evidence, clarification of the 
evidence . . . or any other action is essential for a proper 
appellate decision . . . .").

The Board notes at the outset that the record indicates that 
the veteran currently lives in Honolulu, Hawaii and is 
represented by the Hawaii Office of Veterans Services (HOVS) 
with respect to the issues on appeal.  There is a signed VA 
Form 21-22 "Appointment of Veterans Service Organization as 
Claimant's Representative" dated January 2005 which appoints 
HOVS as the veteran's representative.  There is no 
documentation of record which revokes this power of attorney.  
It appears that the veteran's service organization 
representative from the HOVS was not given the opportunity to 
review the veteran's claims file and present written argument 
subsequent to the transfer of the record to the Board.  In 
order to comply with due process of law, HOVS must be 
provided opportunity to review the record and offer written 
argument on the veteran's behalf and any argument presented 
should then be considered by the RO.  38 C.F.R. §§ 3.103(e), 
20.600 (2007).  

As to the application to reopen his claims for service 
connection, in Kent v. Nicholson, 20 Vet. App. 1, 9 (2006), 
the Veterans Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
This notice obligation does not modify the requirement that 
VA must provide a claimant notice of what is required to 
substantiate each element of a claim for service connection.  
The AMC/RO must ensure compliance with Kent v. Nicholson, 20 
Vet. App. 1, 9 (2006) by notifying the veteran of the 
evidence and information that is necessary to reopen his 
claims and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefits sought: service connection for arteriosclerosis and 
pulmonary tuberculosis on direct incurrence and presumptive 
bases.  The RO did not comply with Kent, supra.

As to the claim that the veteran is a former POW, the RO 
denied the application to reopen claims for service 
connection for arteriosclerosis and pulmonary tuberculosis in 
April 2005, in part, on the basis that the veteran had not 
established POW status.  If a veteran is a former POW and was 
interned or detained for not less than 30 days, certain 
diseases specific to former POW's, including atherosclerotic 
heart disease, shall be service-connected if manifest to a 
degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied.  See 38 C.F.R. §§ 3.307(a), 3.309(c) (2007).

The entirety of the veteran's service records consist of the 
"Affidavit for Philippine Military Personnel," sworn before 
an officer of the U.S. Army, and a report form the Department 
of the Army verifying the veteran's dates of service.  The 
veteran's service record does not show that he was a former 
POW.  A VA administrative decision in January 1996 found 
there was insufficient evidence to show that the veteran was 
a POW.  The RO noted that the Department of the Army produced 
a microfiche document of all known Philippine Army/Guerilla 
veterans (with last names starting with "Du") who were held 
as prisoners of war.  The veteran's name is not among those 
listed in this document.  In April 2003, the RO issued a 
memorandum confirming the January 1996 decision.  

The veteran filed a timely NOD in which he asked the RO to 
"obtain a certification of my WWII enlisted record from 
NPRC."  He submitted several documents that he alleged 
confirmed his POW status, most of which were produced 
previously.  The veteran did submit a personal affidavit 
dated in April 1950, wherein he alleged that he was held 
captive by the Japanese at Camp O'Donnell from October 20, 
1942 to January 27, 1943.  The December 2005 SOC indicates 
that the RO did not consider this affidavit.  However, in a 
letter dated March 2007, the RO considered the veteran's 
affidavit but again found that the veteran was not a former 
POW.  

There is additional evidence of record relating to the 
question of the veteran's alleged POW status, which consists 
of a document translated from Japanese to English.  In 
reviewing the statement of the case and other documents of 
record, it is not clear whether such evidence was considered 
by the RO.  The question of the veteran's claimed POW status 
is intertwined with the claim for service connection for 
arteriosclerosis that is on appeal because this disease has a 
lifetime presumption for former POWs.  See 38 C.F.R. § 
3.309(c); see also Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless both issues have been considered). 

Accordingly, the case is REMANDED for the following action:

1. The claims file must be sent to the 
Hawaii Office of Veterans Services for 
the purpose of providing that 
organization an opportunity to review the 
claims file and provide written argument 
in support of the veteran's appeal.  

2. The RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA) Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and 
regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  Also ensure compliance with Kent 
v. Nicholson, 20 Vet. App. 1, 9 (2006) 
(VA must notify a claimant of the 
evidence and information that is 
necessary to reopen the claim and VA must 
notify the claimant of the evidence and 
information that is necessary to 
establish entitlement to the underlying 
claim for the benefit sought by the 
claimant).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims to 
reopen, must:

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim to reopen under the current 
definition of what constitutes new and 
material evidence and the evidence and 
information that is necessary to 
establish entitlement to the underlying 
claims for the benefit sought; (2) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (4) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claims.

The veteran and his representative must 
be provided information as to what VA 
considers to be "acceptable evidence" of 
his claimed POW service, and he should be 
notified of the reasons why the evidence 
he has submitted is or is not adequate 
for purposes of showing qualifying 
service.  See 38 C.F.R. § 3.203.

3.  The RO must consider the document 
translated from Japanese to English that 
was submitted in support of the veteran's 
claim that he is a former POW.  Any 
indicated action in conjunction with this 
claim must be accomplished.

4.  Thereafter, the RO must make a 
determination as to whether the veteran 
is a former POW, with consideration of 
any additional evidence that was not 
previously considered, to include the 
document translated from Japanese to 
English, and then readjudicate the 
application to reopen claims for service 
connection for arteriosclerosis and 
pulmonary tuberculosis.  If any benefit 
sought on appeal is not granted, he and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



